 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     ANDRE M. ESPINOSA
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:19-CV-00247-JAM-DB
12                 Plaintiff,
13          v.                                       PARTIAL FINAL JUDGMENT OF
                                                     FORFEITURE
14   REAL PROPERTY LOCATED AT 725 MAIN
     STREET, MARTINEZ, CALIFORNIA, CONTRA
15   COSTA COUNTY, APN: 373-192-007-4,
     INCLUDING ALL APPURTENANCES AND
16   IMPROVEMENTS THERETO,
17   REAL PROPERTY LOCATED AT 820 SHELL
     AVENUE, MARTINEZ, CALIFORNIA CONTRA
18   COSTA COUNTY, APN: 375-100-26,
     INCLUDING ALL APPURTENANCES AND
19   IMPROVEMENTS THERETO,
20   REAL PROPERTY LOCATED AT 31 MORELLO
     HEIGHTS DRIVE, MARTINEZ, CALIFORNIA
21   CONTRA COSTA COUNTY, APN: 377-183-007-
     6, INCLUDING ALL APPURTENANCES AND
22   IMPROVEMENTS THERETO,
23   REAL PROPERTY LOCATED AT 28
     MILLTHWAIT DRIVE, MARTINEZ,
24   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-121-002-3, INCLUDING ALL
25   APPURTENANCES AND IMPROVEMENTS
     THERETO,
26
     REAL PROPERTY LOCATED AT 1208
27   ROSEANN DRIVE, MARTINEZ, CALIFORNIA
     CONTRA COSTA COUNTY, APN: 162-375-007-
28
                                                 1                  Partial Final Judgment of Forfeiture
 1   0, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
 2
     REAL PROPERTY LOCATED AT 202 VALLEY
 3   VIEW PLACE, EL SOBRANTE, CALIFORNIA,
     CONTRA COSTA COUNTY, APN: 433-200-031-
 4   6, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
 5
     REAL PROPERTY LOCATED AT 207 VALLEY
 6   VIEW PLACE, EL SOBRANTE, CALIFORNIA,
     CONTRA COSTA COUNTY, APN: 433-200-028,
 7   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
 8
     REAL PROPERTY LOCATED AT 208 VALLEY
 9   VIEW PLACE, EL SOBRANTE, CALIFORNIA,
     CONTRA COSTA COUNTY, APN: 433-200-030-
10   8, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
11
     REAL PROPERTY LOCATED AT 214 VALLEY
12   VIEW PLACE, EL SOBRANTE, CALIFORNIA,
     CONTRA COSTA COUNTY, APN: 433-200-029-
13   0, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
14
     REAL PROPERTY LOCATED AT 30 PEBBLE
15   DUNES COURT, LAS VEGAS, NEVADA,
     CLARK COUNTY, APN: 191-06-214-002,
16   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
17
     REAL PROPERTY LOCATED AT 3143 OLD
18   TUNNEL ROAD, LAFAYETTE, CALIFORNIA,
     CONTRA COSTA COUNTY, APN: 185-062-033-
19   5, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
20
     REAL PROPERTY LOCATED AT 1108
21   JUNIPER AVENUE, SOUTH LAKE TAHOE,
     CALIFORNIA, EL DORADO COUNTY, APN:
22   027-222-10-100, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
23   THERETO,
24   REAL PROPERTY LOCATED AT 40 IRIS
     LANE, WALNUT CREEK, CALIFORNIA,
25   CONTRA COSTA COUNTY, APN: 185-360-016-
     9, INCLUDING ALL APPURTENANCES AND
26   IMPROVEMENTS THERETO,
27   REAL PROPERTY LOCATED AT 4800 BLUM
     ROAD, APT. 3, MARTINEZ, CALIFORNIA
28
                                              2   Partial Final Judgment of Forfeiture
 1   CONTRA COSTA COUNTY, APN: 159-400-003,
     INCLUDING ALL APPURTENANCES AND
 2   IMPROVEMENTS THERETO,
 3   REAL PROPERTY LOCATED AT 4810 BLUM
     ROAD, APT. 5, MARTINEZ, CALIFORNIA
 4   CONTRA COSTA COUNTY, APN: 159-400-012-
     5, INCLUDING ALL APPURTENANCES AND
 5   IMPROVEMENTS THERETO,
 6   REAL PROPERTY LOCATED AT 811 BROWN
     STREET, MARTINEZ, CALIFORNIA CONTRA
 7   COSTA COUNTY, APN: 372-261-006-4,
     INCLUDING ALL APPURTENANCES AND
 8   IMPROVEMENTS THERETO,
 9   REAL PROPERTY LOCATED AT 2375 YALE
     STREET, MARTINEZ, CALIFORNIA CONTRA
10   COSTA COUNTY, APN: 376-032-007-1,
     INCLUDING ALL APPURTENANCES AND
11   IMPROVEMENTS THERETO,
12   REAL PROPERTY LOCATED AT 250 ARANA
     DRIVE, MARTINEZ, CALIFORNIA CONTRA
13   COSTA COUNTY, APN: 162-341-021-2,
     INCLUDING ALL APPURTENANCES AND
14   IMPROVEMENTS THERETO,
15   REAL PROPERTY LOCATED AT 3779
     OVERLOOK COURT, SOUTH LAKE TAHOE,
16   CALIFORNIA, EL DORADO COUNTY, APN:
     028-123-18-100, INCLUDING ALL
17   APPURTENANCES AND IMPROVEMENTS
     THERETO,
18
     REAL PROPERTY LOCATED AT 4101 LAKE
19   TAHOE BLVD, UNIT 217, SOUTH LAKE
     TAHOE, CALIFORNIA, EL DORADO COUNTY,
20   APN: 029-660-05-100, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
21   THERETO,
22   REAL PROPERTY LOCATED AT 4101 LAKE
     TAHOE BLVD, UNIT 225, SOUTH LAKE
23   TAHOE, CALIFORNIA, EL DORADO COUNTY,
     APN: 029-660-11-100, INCLUDING ALL
24   APPURTENANCES AND IMPROVEMENTS
     THERETO,
25
     REAL PROPERTY LOCATED AT 7373 E.
26   CLUBHOUSE DRIVE, UNIT 14, SCOTTSDALE,
     ARIZONA, MARICOPA COUNTY, APN: 216-33-
27   865, INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO,
28
                                              3   Partial Final Judgment of Forfeiture
 1   REAL PROPERTY LOCATED AT 1619
     GREENSIDE DRIVE, ROUND ROCK, TEXAS,
 2   WILLIAMSON COUNTY, PARCEL NUMBER:
     R487087, INCLUDING ALL APPURTENANCES
 3   AND IMPROVEMENTS THERETO,
 4   REAL PROPERTY LOCATED AT 140 MASON
     CIRCLE, CONCORD, CALIFORNIA, CONTRA
 5   COSTA COUNTY, APN: 159-070-031-4,
     INCLUDING ALL APPURTENANCES AND
 6   IMPROVEMENTS THERETO, and
 7   REAL PROPERTY LOCATED AT 4901 PARK
     ROAD, BENICIA, CALIFORNIA, SOLANO
 8   COUNTY, APNs: 0080-060-360-01 AND 0080-
     060-400-01, INCLUDING ALL
 9   APPURTENANCES AND IMPROVEMENTS
     THERETO,
10
                             Defendants.
11
            Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:
12
            1.      This is a civil action in rem brought by the United States for forfeiture of real properties
13
     connected to a claim of fraud and money laundering. The In Rem Defendants in this action are set forth
14
     below, but this stipulation for final judgment of forfeiture pertains to only a portion of the properties, as
15
     explained herein.
16
                    a.      Real property at 725 Main Street, Martinez, California, Contra
17                          Costa County, APN: 373-192-007-4, including all appurtenances
                            and improvements thereto, and more fully described in Exhibit A
18                          attached hereto and incorporated herein by reference;
19                  b.      Real property at 820 Shell Avenue, Martinez, California, Contra
                            Costa County, APN: 375-100-026, including all appurtenances and
20                          improvements thereto, and more fully described in Exhibit B
                            attached hereto and incorporated herein by reference;
21
                    c.      Real property at 31 Morello Heights Drive, Martinez, California,
22                          Contra Costa County, APN: 377-183-007, including all
                            appurtenances and improvements thereto, and more fully described
23                          in Exhibit C attached hereto and incorporated herein by reference;
24                  d.      Real property at 28 Millthwait Drive, Martinez, California, Contra
                            Costa County, APN: 367-121-002, including all appurtenances and
25                          improvements thereto, and more fully described in Exhibit D
                            attached hereto and incorporated herein by reference;
26

27                  e.      Real property at 1208 Roseann Drive, Martinez, California, Contra
                            Costa County, APN: 162-375-007-0, including all appurtenances
28
                                                           4                       Partial Final Judgment of Forfeiture
          and improvements thereto, and more fully described in Exhibit E
 1        attached hereto and incorporated herein by reference;
 2   f.   Real property at 202 Valley View Place, El Sobrante, California,
          Contra Costa County, APN: 433-200-031, including all
 3        appurtenances and improvements thereto, and more fully described
          in Exhibit F attached hereto and incorporated herein by reference;
 4
     g.   Real property at 207 Valley View Place, El Sobrante, California,
 5        Contra Costa County, APN: 433-200-028, including all
          appurtenances and improvements thereto, and more fully described
 6        in Exhibit G attached hereto and incorporated herein by reference;
 7   h.   Real property at 208 Valley View Place, El Sobrante, California,
          Contra Costa County, APN: 433-200-030, including all
 8        appurtenances and improvements thereto, and more fully described
          in Exhibit H attached hereto and incorporated herein by reference;
 9
     i.   Real property at 214 Valley View Place, El Sobrante, California,
10        Contra Costa County, APN: 433-200-029, including all
          appurtenances and improvements thereto, and more fully described
11        in Exhibit I attached hereto and incorporated herein by reference;
12   j.   Real property at 30 Pebble Dunes Court, Las Vegas, Nevada, Clark
          County, APN: 191-06-214-002, including all appurtenances and
13        improvements thereto, and more fully described in Exhibit J
          attached hereto and incorporated herein by reference;
14
     k.   Real property at 3143 Old Tunnel Road, Lafayette, California,
15        Contra Costa County, APN: 185-062-033-5, including all
          appurtenances and improvements thereto, and more fully described
16        in Exhibit K attached hereto and incorporated herein by reference;
17   l.   Real property at 1108 Juniper Avenue, South Lake Tahoe,
          California, El Dorado County, APN: 027-222-010-000, including
18        all appurtenances and improvements thereto, and more fully
          described in Exhibit L attached hereto and incorporated herein by
19        reference;
20   m.   Real property at 40 Iris Lane, Walnut Creek, California, Contra
          Costa County, APN: 185-360-016-9, including all appurtenances
21        and improvements thereto, and more fully described in Exhibit M
          attached hereto and incorporated herein by reference;
22
     n.   Real property at 4800 Blum Road, Unit 3, Martinez, California,
23        Contra Costa County, APN: 159-400-003-4, including all
          appurtenances and improvements thereto, and more fully described
24        in Exhibit N attached hereto and incorporated herein by reference;
25   o.   Real property at 4810 Blum Road, Unit 5, Martinez, California,
          Contra Costa County, APN: 159-400-012-5, including all
26        appurtenances and improvements thereto, and more fully described
          in Exhibit O attached hereto and incorporated herein by reference;
27
     p.   Real property at 811 Brown Street, Martinez, California, Contra
28        Costa County, APNs: 372-261-006 and 372-261-006-4, including
                                      5                      Partial Final Judgment of Forfeiture
                   all appurtenances and improvements thereto, and more fully
 1                 described in Exhibit P attached hereto and incorporated herein by
                   reference;
 2
            q.     Real property at 2375 Yale Street, Martinez, California, Contra
 3                 Costa County, APN: 376-032-007-1, including all appurtenances
                   and improvements thereto, and more fully described in Exhibit Q
 4                 attached hereto and incorporated herein by reference;
 5          r.     Real property at 250 Arana Drive, Martinez, California, Contra
                   Costa County, APN: 162-340-021, including all appurtenances and
 6                 improvements thereto, and more fully described in Exhibit R
                   attached hereto and incorporated herein by reference;
 7
            s.     Real property at 3779 Overlook Court, South Lake Tahoe,
 8                 California, El Dorado County, APN: 028-123-018-000, including
                   all appurtenances and improvements thereto, and more fully
 9                 described in Exhibit S attached hereto and incorporated herein by
                   reference;
10
            t.     Real property at 4101 Lake Tahoe Blvd, Unit 217, South Lake
11                 Tahoe, California, El Dorado County, APN: 029-660-05-100,
                   including all appurtenances and improvements thereto, and more
12                 fully described in Exhibit T attached hereto and incorporated
                   herein by reference;
13
            u.     Real property at 4101 Lake Tahoe Blvd, Unit 225, South Lake
14                 Tahoe, California, El Dorado County, APN: 029-660-11-100,
                   including all appurtenances and improvements thereto, and more
15                 fully described in Exhibit U attached hereto and incorporated
                   herein by reference;
16
            v.     Real property at 7373 E. Clubhouse Drive, Unit 14, Scottsdale,
17                 Arizona, Maricopa County, APN: 216-33-865, including all
                   appurtenances and improvements thereto, and more fully described
18                 in Exhibit V attached hereto and incorporated herein by reference;
19          w.     Real property at 1619 Greenside Drive, Round Rock, Texas,
                   Williamson County, Parcel Number: R487087, including all
20                 appurtenances and improvements thereto, and more fully described
                   in Exhibit W attached hereto and incorporated herein by reference;
21
            x.     Real property at 140 Mason Circle, Concord, California, Contra
22                 Costa County, APN: 159-070-031-4, including all appurtenances
                   and improvements thereto, and more fully described in Exhibit X
23                 attached hereto and incorporated herein by reference; and
24          y.     Real property at 4901 Park Road, Benicia, California, Solano
                   County, APNs: 0080-060-360-01 and 0080-060-400-01, including
25                 all appurtenances and improvements thereto, and more fully
                   described in Exhibit Y attached hereto and incorporated herein by
26                 reference (Hereafter “defendant properties”).
27
     The record owner of the defendant properties (a) – (k) is Dora Dog Properties, LLC, the
28
                                                6                      Partial Final Judgment of Forfeiture
 1 defendant properties (l) – (r) is Dog Blue Properties, LLC, the defendant properties (s) – (w) is Brandy

 2 Boy Properties, LLC, the defendant property (x) is 140 Mason Circle, LLC and the defendant property

 3 (y) is Park Road, LLC, companies formed and owned by Jeffrey Carpoff and Paulette Carpoff.

 4          2.     A Verified Complaint for Forfeiture In Rem and Amended Verified Complaint for

 5 Forfeiture In Rem were filed on February 8, 2019 (hereafter “Complaint”). The complaint alleged that

 6 the defendant properties are subject to forfeiture to the United States pursuant to 18 U.S.C. §§

 7 981(a)(1)(A) and (C).

 8          3.     The In Rem Defendants were posted with a copy of the Complaint and Notice of

 9 Complaint.

10          4.     Beginning on February 26, 2019, the United States published Notice of the Forfeiture

11 Action on the official internet government forfeiture site www.forfeiture.gov. A Declaration of

12 Publication was filed on April 11, 2019.

13          5.     In addition to the public notice on the official internet government forfeiture site

14 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities:

15                 a.      DC Solar and its entities,
                   b.      Jeffrey Carpoff,
16                 c.      Paulette Carpoff,
                   d.      Centerline Mortgage Capital, Inc.,
17                 e.      Heritage Bank of Commerce, and
                   f.      CTBC Bank.
18

19          6.     On May 2, 2019, Jeffrey and Paulette Carpoff filed claims asserting an interest in each In

20 Rem Defendant, in their personal capacity and on behalf of entities they control.

21          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

22 AND ADJUDGED:

23          7.     Judgment is hereby entered against claimants Jeffrey and Paulette Carpoff, and all other

24 potential claimants who have not filed claims in this action.

25          8.     All right, title, and interest of Dora Dog Properties, LLC, Dog Blue Properties, LLC,

26 Brandy Boy Properties, LLC, 140 Mason Circle, LLC, Park Road, LLC, Jeffrey Carpoff and Paulette

27 Carpoff in the following defendant properties shall be forfeited to the United States pursuant to 18 U.S.C

28 §§ 981(a)(1)(A) and 981(a)(1)(C), to be disposed of according to law:
                                                      7                          Partial Final Judgment of Forfeiture
 1       i.   Real property at 820 Shell Avenue, Martinez, California,
              Contra Costa County, APN: 375-100-026,
 2
        ii.   Real property at 28 Millthwait Drive, Martinez, California,
 3            Contra Costa County, APN: 367-121-002,
 4     iii.   Real property at 1208 Roseann Drive, Martinez, California,
              Contra Costa County, APN: 162-375-007-0,
 5
        iv.   Real property at 202 Valley View Place, El Sobrante,
 6            California, Contra Costa County, APN: 433-200-031,
 7      v.    Real property at 207 Valley View Place, El Sobrante,
              California, Contra Costa County, APN: 433-200-028,
 8
        vi.   Real property at 208 Valley View Place, El Sobrante,
 9            California, Contra Costa County, APN: 433-200-030,
10     vii.   Real property at 214 Valley View Place, El Sobrante,
              California, Contra Costa County, APN: 433-200-029,
11
      viii.   Real property at 30 Pebble Dunes Court, Las Vegas,
12            Nevada, Clark County, APN: 191-06-214-002,
13      ix.   Real property at 3143 Old Tunnel Road, Lafayette,
              California, Contra Costa County, APN: 185-062-033-5,
14
        x.    Real property at 40 Iris Lane, Walnut Creek, California,
15            Contra Costa County, APN: 185-360-016-9,
16      xi.   Real property at 4800 Blum Road, Unit 3, Martinez,
              California, Contra Costa County, APN: 159-400-003-4,
17
       xii.   Real property at 4810 Blum Road, Unit 5, Martinez,
18            California, Contra Costa County, APN: 159-400-012-5,
19    xiii.   Real property at 2375 Yale Street, Martinez, California,
              Contra Costa County, APN: 376-032-007-1,
20
      xiv.    Real property at 250 Arana Drive, Martinez, California,
21            Contra Costa County, APN: 162-340-021,
22     xv.    Real property at 4101 Lake Tahoe Blvd, Unit 217, South
              Lake Tahoe, California, El Dorado County, APN: 029-660-
23            05-100,
24    xvi.    Real property at 4101 Lake Tahoe Blvd, Unit 225, South
              Lake Tahoe, California, El Dorado County, APN: 029-660-
25            11-100,
26   xvii.    Real property at 1619 Greenside Drive, Round Rock,
              Texas, Williamson County, Parcel Number: R487087,
27
     xviii.   Real property at 140 Mason Circle, Concord, California,
28            Contra Costa County, APN: 159-070-031-4, and
                                   8                    Partial Final Judgment of Forfeiture
 1                              xix.     Real property at 4901 Park Road, Benicia, California,
                                         Solano County, APNs: 0080-060-360-01 and 0080-060-
 2                                       400-01.
 3              9.      Upon entry of the Final Judgment of Forfeiture, for those properties not already sold the
                                                                                   1
 4 U.S. Marshals Service (or a designee) shall list the In Rem Defendants for sale. The U.S. Marshals

 5 Service shall have sole authority to select the means of sale, including sale by internet or through a

 6 licensed real estate broker, and shall have sole authority over the marketing and sale of the defendant

 7 properties.

 8                      a.       The U.S. Marshals Service shall have the In Rem Defendants appraised by a

 9 licensed appraiser of its choosing. The U.S. Marshals Service and the appraiser may have access to the

10 In Rem Defendants and structures, buildings, or storage sheds thereon upon 24 hours telephonic notice.

11                      b.       If necessary, the U.S. Marshals Service, and any real estate broker employed by

12 the U.S. Marshals Service, shall have the right to put a "lock box" on the property to facilitate the

13 marketing and sale of the defendant properties.

14                      c.       The following costs, expenses and distributions shall be paid in escrow from the

15 gross sales price in the following priority and to the extent funds are available:

16                                  i.   The costs incurred by the U.S. Marshals Service to the date of close of
                                         escrow, including the cost of posting, service, advertising, and
17                                       maintenance.
18                                 ii.   Any unpaid real property taxes, which shall be prorated as of the date of
                                         the entry of the Partial Final Judgment of Forfeiture.
19
                                  iii.   A real estate commission not to exceed the U.S. Marshals Service
20                                       contractual brokerage fee.
21                                iv.    The seller shall pay any county transfer taxes.
22                                 v.    Any other valid liens and encumbrances filed on title against any of the In
                                         Rem Defendants. The United States may pay any such lien or
23                                       encumbrance at its sole discretion.
24                                vi.    The costs of a lender's policy of title insurance (ALTA policy) shall be
                                         paid for by the buyer.
25
                        d.       Each party shall execute all documents necessary to close escrow, if such
26
     signatures are required by the title insurer.
27
     1
         The U.S. Marshals have sold In Rem Defendants 4901 Park Road and 140 Mason Circle, see Dkt. 47, and those proceeds
28 would be forfeited pursuant to this stipulation.
                                                                  9                        Partial Final Judgment of Forfeiture
 1          10.     The United States will receive the remaining net proceeds from the sale of the In Rem

 2 Defendants forfeited under this stipulation. All right, title, and interest in said funds shall be substituted

 3 for those properties and forfeited to the United States pursuant to 18 U.S.C §§ 981(a)(1)(A) and

 4 981(a)(1)(C), to be disposed of according to law.

 5          11.     The United States and its servants, agents, and employees and all other public entities,

 6 their servants, agents, and employees, are released from any and all liability arising out of or in any way

 7 connected with the filing of the Complaint and the posting of the defendant property with the Complaint

 8 and Notice of Complaint. This is a full and final release applying to all unknown and unanticipated

 9 injuries, and/or damages arising out of or in any way connected with the filing of the Complaint and the

10 posting of the defendant property with the Complaint and Notice of Complaint, as well as those now

11 known or disclosed. Claimant waived the provisions of California Civil Code § 1542.

12          12.     Claimant waives any and all claim or right to interest that may have accrued on the

13 money being forfeited in lieu of the defendant property.

14          13.     All parties are to bear their own costs and attorneys’ fees, if any.

15          14.     The U.S. District Court for the Eastern District of California, Hon. John A. Mendez,

16 District Judge, shall retain jurisdiction to enforce the terms of this Partial Final Judgment of Forfeiture.

17          15.     Based upon the allegations set forth in the Complaint filed February 8, 2019, and the

18 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

19 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

20 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

21 commencement and prosecution of this forfeiture action.

22          SO ORDERED THIS 30th day of January, 2020.

23

24                                                         /s/ John A. Mendez_________
                                                           JOHN A. MENDEZ
25                                                         United States District Court Judge
26

27

28
                                                          10                      Partial Final Judgment of Forfeiture
 1                                           EXHIBIT A
 2
                    Real Property Located at 725 Main Street, Martinez, California
 3
           PORTION OF LOTS 6 AND 7, BLOCK 323, ADDITIONAL SURVEY TOWN OF
 4         MARTINEZ AS PER MAPS THEREOF ON FILE IN THE OFFICE OF THE RECORDER OF
           THE COUNTY OF CONTRA COSTA, DESCRIBED AS FOLLOWS:
 5
           BEGINNING ON THE NORTHWEST LINE OF MAIN STREET BEGIN THE SOUTHEAST
 6         LINE OF SAID BLOCK 323 OF SAID ADDITIONAL SURVEY OF THE TOWN OF
           MARTINEZ, AT THE MOST EASTERLY CORNER OF THE PARCEL OF LAND
 7         DESCRIBED IN THE DEED FROM LUCIEN BAER TO FRANK RATTAN, DATED
           OCTOBER 10, 1995 AND RECORDED OCTOBER 11, 1905, BOOK 111 OF DEEDS, PAGE
 8         550, THERETO FROM SAID POINT OF BEGINNING NORTHWESTERLY ALONG THE
           NORTHEAST LINE OF SAID RATTAN'S PARCEL, 100 FEET TO THE MOST
 9         NORTHERLY CORNER THEREOF, THENCE NORTHEASTERLY, PARALLEL WITH
           THE NORTHWEST LINE OF MAIN STREET, 28 FEET; THENCE SOUTHEASTERLY,
10
           PARALLEL WITH THE NORTHEAST LINE OF SAID RATTAN PARCEL, 100 FEET TO
11         THE NORTHWEST LINE OF MAIN STREET, THENCE SOUTHWESTERLY ALONG SAID
           NORTHWEST LINE, 28 FEET TO THE POINT OF BEGINNING.
12
     APN: 373-192-007-4
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 11                   Partial Final Judgment of Forfeiture
 1                                                  EXHIBIT B
 2
                       Real Property Located at 820 Shell Avenue, Martinez, California
 3
          The following described property in the City of Martinez, County of Contra Costa, State of
 4 California:

 5          Portion of the Rancho Las Juntas, described as follows:
 6
             Beginning on the South line of Shell Avenue, being the South line of the strip of land described
 7   in the deed from H. V. Alvarado, et al to Contra Costa County, recorded June 6, 1929, in Volume 161 of
     Official Records, at Page 473, distance thereon Northeasterly, along the arc of a curve to the right with a
 8   radius of 686.25 feet, an arc distance of 60 feet from the most Northerly corner of the tract of land
     designated on the map entitled "Harbor View Heights, Martinez, Contra Costa County, California",
 9   which Map was filed in the Office of the Recorder of the County of Contra Costa, State of California, on
10   August 18, 1952, in Volume 47 of Maps, at Page 42; thence from said point of beginning Southwesterly,
     along said South line, along the arc of a curve to the left with a radius of 686.25 feet, an arc distance of
11   60 feet to said most Northerly corner of Harbor View Heights; thence South 30° 19' East, along the East
     line of said Harbor View Heights, 103.6 feet to the most Easterly corner thereof; thence North 76° 23'
12   11" East, 51.62 feet to the Southwest corner of the parcel of land described in the deed from William S.
     Wheeler, et ux, to N. F. Sanderson, et ux, recorded August 25, 1948, in Volume 1258 of Official
13   Records, at Page 271; thence North 8° 11" West, along the West line of said Sanderson parcel (1258 or
14   271), 70 feet to the North line thereof; thence South 81° 49' West, along the direct extension South 81°
     49' West of the West line of said Sanderson parcel (1258 or 271), to a point that bears South 32° 45' East
15   from the point of beginning; thence North 32° 45' West, 63 feet to the point of beginning.

16 APN: 375-100-026

17

18

19

20

21

22

23

24

25

26

27

28
                                                         12                      Partial Final Judgment of Forfeiture
 1                                                EXHIBIT C
 2                             31 Morello Heights Drive, Martinez, California
 3         The land referred to herein below is situated in the City of Martinez, County of Contra Costa,
 4 State of California and is described as follows:

 5          Lot 41, Map of Subdivision 3174, filed February 26, 1964, Map Book 97, Page 32, Contra Costa
            County Records.
 6
     APN: 377-183-007
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       13                     Partial Final Judgment of Forfeiture
 1                                               EXHIBIT D
 2                                28 Millthwait Drive, Martinez, California
 3        The land referred to herein below is situated in the unincorporated area in County of Contra
 4 Costa, State of California and is described as follows:

 5         Lot 7, as shown on the map of "Millthwait, Contra Costa County, California", filed March 16,
           1953, in Book 49 of Maps, Page 50, in the Office of the County Recorder of Contra Costa
 6         County.
 7
     APN: 367-121-002-3
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      14                     Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT E
 2                                 1208 Roseann Drive, Martinez, California
 3          The land described herein is situated in the state of California, County of Contra Costa, City of
     Martinez, and is described as follows:
 4

 5          Lot 92 and the North 11 feet, front and rear measurements, of lot 93, Map of Subdivision 3579,
            filed August 9, 1967, Map Book 116, Page 48, Contra Costa County Records.
 6
            Excepting Therefrom:
 7          1- Mineral rights reserved in the deed from Vicencia S. Pereira, guardian, recorded May 5, 1965,
 8          Book 4861, Official Records, Page 145, and as reserved in the deed from Dominic Pereira, et al,
            Recorded May 5, 1965, Book 4861, Official Records, Page 148, as follows:
 9
            "One-half of all oil, gas casinghead gas, asphaltum and other hydrocarbons and all chemical gas
10          now or hereafter found, situated or located in all or any part or portion of the land above
            described lying more than five hundred feet (500 feet) below the surface thereof, together with
11          the right to slant drill for and remove all or any of said oil, gas, casinghead gas, asphaltum and
12          other hydrocarbons and chemical gas lying below a depth of more than five hundred feet (500
            feet) below the surface thereof, and the right to grant leases for all or any of said purposes, but
13          without any right whatsoever to enter upon the surface of said lands within five hundred feet
            (500 feet) vertical distance below the surface thereof."
14
     APN: 162-375-007-0
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         15                     Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT F
 2                               202 Valley View Place, El Sobrante, California
 3           The land referred to is situated in the unincorporated area of the County of Contra Costa,
     State of California, and is described as follows:
 4
     Parcel One:
 5
            Lot 5 as shown on the Map of Subdivision 8356 filed September 22, 2006 in Book 495 of Maps,
 6          at Page 27 and 28 Contra Costa County Official Records
 7 Reserving therefrom:

 8          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, over
            that portion of Lot 3 shown on said Map as “Valley View Place”, to be an appurtenance to the
 9          remaining lands of the trustor.
10 Parcel Two:

11          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, as an
            appurtenance to Parcel One above, over that portion of Lots 1, 2, 3 and 4 shown on said Map as
12          “Valley View Place”.
13 APN: 433-200-031

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         16                     Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT G
 2                               207 Valley View Place, El Sobrante, California
 3           The land referred to is situated in the unincorporated area of the County of Contra Costa,
     State of California, and is described as follows:
 4
     Parcel One:
 5
            Lot 2 as shown on the Map of Subdivision 8356 filed September 22, 2006 in Book 495 of Maps,
 6          at Page 27 and 28 Contra Costa County Official Records.
 7 Reserving therefrom:

 8          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, over
            that portion of Lot 2 shown on said Map as “Valley View Place”, to be an appurtenance to the
 9          remaining lands of the trustor.
10 Parcel Two:

11          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, as an
            appurtenance to Parcel One above, over that portion of Lots 1 and 3 through 5 shown on said
12          Map as “Valley View Place”.
13 APN: 433-200-028

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         17                     Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT H
 2                              208 Valley View Place, El Sobrante, California
 3          The land referred to is situated in the unincorporated area of the County of Contra Costa, State of
     California, and is described as follows:
 4
     Parcel One:
 5
            Lot 4 as shown on the Map of Subdivision 8356 filed September 22, 2006 in Book 495 of Maps,
 6          at Page 27 and 28 Contra Costa County Official Records
 7 Reserving therefrom:

 8          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, over
            that portion of Lot 3 shown on said Map as “Valley View Place”, to be an appurtenance to the
 9          remaining lands of the trustor.
10 Parcel Two:

11          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, as an
            appurtenance to Parcel One above, over that portion of Lots 1, 2, 3 and 5 shown on said Map as
12          “Valley View Place”
13 APN: 433-200-030.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        18                      Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT I
 2                              214 Valley View Place, El Sobrante, California
 3          The land referred to is situated in the unincorporated area of the County of Contra Costa, State of
     California, and is described as follows:
 4
     Parcel One:
 5
            Lot 3 as shown on the Map of Subdivision 8356 filed September 22, 2006 in Book 495 of Maps,
 6          at Page 27 and 28 Contra Costa County Official Records
 7 Reserving therefrom:

 8          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, over
            that portion of Lot 3 shown on said Map as “Valley View Place”, to be an appurtenant to the
 9          remaining lots of Subdivision 8356.
10 Parcel Two:

11          A non-exclusive easement for access, utilities, drainage, maintenance, ingress and egress, as an
            appurtenance to Parcel One above, over that portion of Lots 1, 2, 4 and 5 shown on said Map as
12          “Valley View Place”.
13 APN: 433-200-029

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        19                      Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT J
 2
                                  30 Pebble Dunes Court, Las Vegas, Nevada
 3
     Parcel I:
 4
             Lot Seventy-Three (73) in Lot 319 Unit No. 4 at Southern Highlands, as shown by map thereof
 5           on file in Book 117, of Plats, Page 25, in the office of the County Recorder of Clark County,
             Nevada.
 6
     Parcel II:
 7
             A Non-exclusive Easement for ingress, egress, and enjoyment in and to the private streets as
 8           shown on the map of the map of said plat.

 9 APN: 191-06-214-002

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        20                     Partial Final Judgment of Forfeiture
                                                   EXHIBIT K
 1
                                     3143 Old Tunnel Road, Lafayette, California
 2
          All the real property in the County of Contra Costa, City of Lafayette, State of California,
 3 described as follows:

 4          Portion of Lots 33, 34 and 35, as shown on the Map entitled, "Tract 2387, Contra Costa County,
            California", filed April 19, 1956 in the Office of the County Recorder of said County in Book 63
 5          of Maps at Page 35, described as follows:
 6          Beginning on the Southeast corner of said Lot 33; thence from said point of beginning North 78°
            29' 03" West, along the South line of said Lot 35, 124.9 feet; thence North 11° 30' 57" East 32.5
 7          feet to the Southeast corner of said Lot 34; thence continuing North 11° 30' 57" East, along the
            East line of said Lot 34, 87.96 feet; thence North 63° 12' West 134.99 feet to the West line of
 8          said Lot 35, thence North 30° 06' 27" East, along said West line, 20.03 feet to a point thereon
            which bears South 30° 06' 27" West, 106.07 feet from the Northwest corner of said Lot 35;
 9          thence South 63° 12' East, 128.37 feet to the Southeast corner of said Lot 35; thence North 11°
            30' 57" East, along the East line of said Lot 35, 0.63 feet; thence South 88° 42' 05" East 97.89
10          feet to the East line of said Lot 33; thence South 1° 17' 55" West, along said East line, 161.1 feet
            to the point of beginning.
11
     APN: 185-062-033-5
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         21                      Partial Final Judgment of Forfeiture
 1                                                EXHIBIT L
 2                               1108 Juniper Avenue, South Lake Tahoe, California
 3          The land referred to is situated in the County of El Dorado, City of South Lake Tahoe, State of
     California, and is described as follows:
 4
            Lots 127 and 147, as said Lots are shown on the Official Map of Bijou Pines, filed September
 5          12, 1959, in the Office of the El Dorado County Recorder, in Map Book A, Page 13.
 6 APN: 027-222-010-000

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        22                     Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT M
 2                                      40 Iris Lane, Walnut Creek, California
 3 Parcel 1:

 4         Portion of Lot 17, as designated on the Map entitled “Map of Floraland Tract Subdivision”
           which Map was filed in the office of the Recorder of the County of Contra Costa, State of
 5         California, on July 19, 1913 in Volume 10 of Maps, at Page 241, described as follows:
 6         Beginning on the West line of the Parcel of land described as Parcel One in the deed from
           Charles Kaski, et ux, to Elmira May Cox, et al, dated October 18, 1947 and recorded November
 7         28, 1047 in Volume 1151 of Official Records, at Page 311, distant thereon South 1° 38' East, 100
           feet from the South line of the Parcel of land described as Parcel One in the Deed of Trust made
 8         by Charles Kaski, et ux, to Trustee for Robert A. Holmes, et ux, dated May 19, 1948 and
           recorded June 4, 1948 in Volume 1286 of Official Records, at Page 487; thence from said point
 9         of beginning North 1° 38' West, along said West line 100 feet to the Southline to the Parcel of
           land described in said Deed of Trust; thence North 89° 40' East, along said Southline, 102.5 feet
10         to the East line of said Elmira May Cox Parcel (1151 or 311); thence South 1° 38' East, along
           said East line, 100 feet to a portion which bears North 89° 40' East from the point of beginning;
11         thence South 89° 40' West, 102.5 feet to the point of beginning.
12 Parcel 2:

13         A right of way (not to be exclusive) as an appurtenance to Parcel one above, for use as a roadway
           for vehicles of all kinds, pedestrians, and animals, for water, gas, oil and sewer pipe lines, and
14         for telephone, electric light and power lines, together with the necessary poles or conduits to
           carry said lines over a strip of land 25 feet in width the center line of which is described as
15         follows:
16         Beginning at a 2 inch by 2 inch Hub at the Northwest corner of the Parcel of land described as
           Parcel One in the deed from Charles Kaski, et ux, to Elmira Way Cox, et al, dated October 18,
17         1947 and recorded November 28, 1947 in Volume 1161 of Official Records, at Page 311; thence
           from said point of beginning, along the West line of said Cox Parcel as follows: South 1° 38'
18         East, 224.61 feet; Southerly along the arc of a curve to the left with a radius of 40 feet, tangent to
           the last mentioned course, 31.31 feet; South 48° 29' East, tangent to said curve, 17.45 feet;
19         Southerly along the arc of a curve to the right with a radius of 50 feet, tangent to the last course,
           39.14 feet and South 1° 38' East, 126.94 feet to a nail set in the center line of a County Road.
20
     Excepting from Parcel Two.
21
           That portion thereof lying within Parcel One above.
22
           The interest conveyed to County of Contra Costa by deed from Stephen Dawning, et al, dated
23         January 21, 1918 and recorded January 23, 1918 in Volume 315 of Deeds, at Pages 6.
24 APN: 185-360-016-9

25

26

27

28
                                                        23                       Partial Final Judgment of Forfeiture
 1                                                EXHIBIT N
 2                                  4800 Blum Road, Unit 3, Martinez, California
 3           The following described property in the unincorporated area of the County of Contra Costa, State
     of California:
 4
   Parcel One:
 5        Unit 3, of Tract 5962 filed July 26, 1980, Map Book 255, Page 5, Contra Costa County Records,
          as said unit is shown on the condominium plan attached to and made a part of the declaration of
 6        restrictions recorded June 23, 1982, Book 10825, Page 151 Contra Costa County Records.
 7          Excepting Therefrom:
            Easements through said unit appurtenant to the common area and all other units, for support and
 8          repair of the common area and all other units.
 9 Parcel Two:
          An undivided 1/13th interest as tenants in common in and to the common area, as said common
10        area is shown on said condominium plan.
11          Excepting and reserving therefrom:
            Non-exclusive easements appurtenant to all other units for support and repair of the said
12          common area and other units and; exclusive easements appurtenant to the other units for use of
            balconies and garages as shown on said attached condominium plan.
13
   Parcel Three:
14        Together with the following appurtenant easements:
          An exclusive easement to use balcony/balconies appurtenant to said unit as shown on said
15        condominium plan.
          An exclusive easement to use garage stall nos. C-3 and C-3 as shown on said condominium plan.
16        Excepting and reserving therefrom:
          Non-exclusive easements herein described as parcel 4.
17
   Parcel Four:
18        Together with non-exclusive easements through each unit and garage stall for support and repair
          of the common area and other units.
19
   APN: 159-400-003-4
20

21

22

23

24

25

26

27

28
                                                       24                     Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT O
 2                                   4810 Blum Road, Unit 5, Martinez, California
 3          The land referred to is situated in the county of Contra Costa, City of Martinez, State of
     California, and is described as follows:
 4
     A condominium composed of:
 5
   Parcel One:
 6        Unit 12, of Tract 5962, filed July 28, 1980, Map Book 255, Page 5, Contra Costa County
          Records, as said Unit is shown on the Condominium Plan attached to and made a part of the
 7        Declaration of Restrictions recorded June 23, 1982, Book 10825, Page 15, Contra Costa County
          Records.
 8
          Excepting therefrom: easements through said unit appurtenant to the common area and all other
 9        units, for support and repair of the common area and all other units.
10 Parcel Two:
          An undivided 1/13th interest as tenants in common in and to the Common Area, as said Common
11        Area is shown on said Condominium Plan.
12          Excepting and reserving therefrom: Non-exclusive easements appurtenant to all other Units for
            support and repair of the said Common Area and other Units and; Exclusive easements
13          appurtenant to the other Units for use of Balconies and Garages as shown on said attached
            Condominium Plan.
14
   Parcel Three:
15        Together with the following appurtenant easements: An exclusive easement to use
          Balcony/Balconies appurtenant to said Unit as shown on said Condominium Plan. An exclusive
16        easement to use Garage Stall Nos. C-12 and C-12, as shown on said Condominium Plan.
17          Excepting and reserving therefrom: Non-exclusive easements herein described as Parcel 4.
18 Parcel Four:
          Together with non-exclusive easements through each Unit and Garage Stall for support and
19        repair of the Common Area and other Units.
20 APN: 159-400-012-5

21

22

23

24

25

26

27

28
                                                         25                     Partial Final Judgment of Forfeiture
 1                                       EXHIBIT P
 2              Real Property Located at 811 Brown Street, Martinez, California
 3       THE LAND REFERRED TO HEREIN IS SITUATED IN CONTRA COSTA COUNTY,
   STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
 4                     .
         LOTS 6, 7, 8, BLOCK 192, MAP OF THE ORIGINAL SURVEY TOWN OF MARTINEZ, AS
 5       MAPS THEREOF OF FILE IN THE OFFICE OF THE RECORDER OF THE COUNTY OF
         CONTRA COSTA.
 6
   APNs: 372-261-006 and 372-261-006-4
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              26                   Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT Q
 2                     Real Property Located at 2375 Yale Street, Martinez, California
 3          The land referred to is situated in the County of Contra Costa, City of Martinez, State of
     California, and is described as follows:
 4
            Portion of the Rancho Las Juntas, described as follows:
 5
            Beginning on the extension North 89° 15' West of the North line of Lot 4, as designated on the
 6          Map entitled "Lewis Tract Unit No. 1, Contra Costa County, California", which Map was filed in
            the Office of the County Recorder of the County of Contra Costa, State of California, on
 7          December 26, 1939 in Volume 23 of Maps, at Page 737, distant thereon, 90 feet from the North-
            West corner of said Lot 4, said point of beginning being also the Northeast corner of the Parcel
 8          of land described in the Deed from Ray Fitzhugh, et ux, to Henry B. Lewis, et ux, undated and
            Recorded January 29, 1946 in Book 888 of Official Records, Page 102; thence from said point of
 9          beginning North 89° 15' West along the North line of said Lewis parcel (888 OR 102) and along
            the North line of the parcel of land described in the Deed from George Lytle, et ux, to Henry B.
10          Lewis, et ux, dated March 16, 1945 and Recorded March 29, 1945 in Volume 807 of Official
            Records at Page 461, 100 feet to the Northwest corner of said Lewis parcel, (807 OR 461);
11          thence South along the West line of said parcel (808 OR 461), 100 feet to the Southeast corner
            thereof; thence South 89° 15' East along the South line of said Parcel (807 OR 461) and along
12          the South line of said Lewis Parcel (888 OR 102), 100 feet to the Southeast corner of the last
            mentioned Lewis Parcel (888 OR 102); thence North .along the East line of said Parcel (888 OR
13          102), 100 feet to the point of beginning.
14          Excepting therefrom the Northerly 5.00 feet thereof as described as Parcel 3 in Deed from Henry
            B. Lewis, et ux, et al, to the County of Contra Costa, dated July 23, 1942 and Recorded July 29,
15          1942 in Book 672 of Official Records, Page 391.
16 APN: 376-032-007-1

17

18

19

20

21

22

23

24

25

26

27

28
                                                        27                      Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT R
 2                     Real Property Located at 250 Arana Drive, Martinez, California
 3          The land referred to is situated in the County of Contra Costa, City of Martinez, State of
     California, and is described as follows:
 4
            Lot 21, Map of Tract 3228, filed on February19, 1984, Map Book 97, Page 27, Contra Costa
 5          County Records.
 6 APN: 162-341-021.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        28                      Partial Final Judgment of Forfeiture
 1                                                 EXHIBIT S
 2             Real Property Located at 3779 Overlook Court, South Lake Tahoe, California
 3          The land described herein is situated in the State of California, County of El Dorado, City of
     South Lake Tahoe, described as follows:
 4
            Lot 18 of Heavenly View Terrace, filed in the office of the County Recorder, County of El
 5          Dorado, State of California on June 10, 1959 in Book C of Maps at Page 10.
 6 APN: 028-123-018-000

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        29                      Partial Final Judgment of Forfeiture
 1                                                EXHIBIT T
 2        Real Property Located at 4101 Lake Tahoe Blvd, Unit 217, South Lake Tahoe, California
 3          Real property in the City of South Lake Tahoe, County of El Dorado, State of California,
     described as follows:
 4
            A CONDOMINIUM CONSISTING OF:
 5
     Parcel 1:
 6
            Unit 217, consisting of certain air space and elements, as described in the Condominium Plan
 7          entitled "Amended and Restated Condominium Plan" ("Condominium Plan"), which
            Condominium Plan recorded January 26, 2017 as Document No. 2017-0003701 of the Official
 8          Records of said County, being a portion of Parcel B, as shown on the map entitled "'Zalanta
            Resort at the Village", filed on September 12, 2016 in Book J of Maps at Page 149 and amended
 9          by map entitled "Amended Final Map, Zalanta Resort at the Village, filed on April 12, 2017 in
            Book K of Maps at Page 5, El Dorado County Records.
10
            EXCEPTING AND RESERVING THEREFROM, nonexclusive easements for access, ingress,
11          egress, encroachment, maintenance, repair, drainage, support, and for other purposes, all as
            described in the Declaration referred to below.
12
     Parcel 2:
13
            An undivided 1/35th fee simple interest as tenant-in-common in the Building Common Area (the
14          "Building Common Area") shown on the Condominium Plan entitled "Amended and Restated
            Condominium Plan", which Condominium Plan recorded January 26, 2017 as Document No.
15          2017-0003701 of the Official Records of said County, EXCEPTING THEREFROM the
            following: (a) Units 111 through 115, 211 through 214, 217, 219 through 223, 225 through 229,
16          311 through 314, 317, 319 through 323, 325 through 329, located thereon, (b) all non-exclusive
            easements for use, enjoyment, access, ingress, egress, encroachment, maintenance, repair,
17          drainage, support and for other purposes, all as described in the Declaration referred to below,
            and (c) all exclusive rights for use, possession and enjoyment in and to that portion of
18          said Common Area shown and defined as the "Balcony", Exclusive Use Common Areas on said
            Condominium Plan.
19
     Parcel 3:
20
            Nonexclusive rights appurtenant to Parcel 1 (one) for access, ingress, egress, encroachment,
21          repair, drainage, support, and for other purposes, all as described in the "Declaration of
            Covenants, Conditions and Restrictions and Reservation of Easements for Zalanta Resort at the
22          Village" which recorded on October 26, 2016 as Document No. 2016-0051511 of the Official
            Records of said County, together with any amendments, modifications, or annexations thereto,
23          as may occur from time to time ("Declaration").
24 Parcel 4:

25          An exclusive right for use, possession and enjoyment for a balcony appurtenant and adjacent to
            Parcel 1.
26
     APN: 029-660-05-100
27

28
                                                       30                     Partial Final Judgment of Forfeiture
 1                                                EXHIBIT U
 2        Real Property Located at 4101 Lake Tahoe Blvd, Unit 225, South Lake Tahoe, California
 3          Real property in the City of South Lake Tahoe, County of El Dorado, State of California,
     described as follows:
 4
     Parcel 1:
 5
            Unit 225, consisting of certain air space and elements, as described in the Condominium Plan
 6          entitled "Amended and Restated Condominium Plan" ("Condominium Plan"), which
            Condominium Plan recorded January 26, 2017 as Document No. 2017-0003701 of the Official
 7          Records of said County, being a portion of Parcel B, as shown on the map entitled "'Zalanta
            Resort at the Village", filed on September 12, 2016 in Book J of Maps at Page 149 and amended
 8          by map entitled "Amended Final Map, Zalanta Resort at the Village, filed on April 12, 2017 in
            Book K of Maps at Page 5, El Dorado County Records.
 9
            EXCEPTING AND RESERVING THEREFROM, nonexclusive easements for access, ingress,
10          egress, encroachment, maintenance, repair, drainage, support, and for other purposes, all as
            described in the Declaration referred to below.
11
     Parcel 2:
12
            An undivided 1/35th fee simple interest as tenant-in-common in the Building Common Area (the
13          "Building Common Area") shown on the Condominium Plan entitled "Amended and Restated
            Condominium Plan", which Condominium Plan recorded January 26, 2017 as Document No.
14          2017-0003701 of the Official Records of said County, EXCEPTING THEREFROM the
            following: (a) Units 111 through 115, 211 through 214, 217, 219 through 223, 225 through 229,
15          311 through 314, 317, 319 through 323, 325 through 329, located thereon, (b) all non-exclusive
            easements for use, enjoyment, access, ingress, egress, encroachment, maintenance, repair,
16          drainage, support and for other purposes, all as described in the Declaration referred to below,
            and (c) all exclusive rights for use, possession and enjoyment in and to that portion of said
17          Common Area shown and defined as the "Balcony", Exclusive Use Common Areas on said
            Condominium Plan.
18
     Parcel 3:
19
            Nonexclusive rights appurtenant to Parcel 1 (one) for access, ingress, egress, encroachment,
20          repair, drainage, support, and for other purposes, all as described in the "Declaration of
            Covenants, Conditions and Restrictions and Reservation of Easements for Zalanta Resort at the
21          Village" which recorded on October 26, 2016 as Document No. 2016-0051511 of the Official
            Records of said County, together with any amendments, modifications, or annexations thereto,
22          as may occur from time to time ("Declaration").
23 Parcel 4:

24          An exclusive right for use, possession and enjoyment for a balcony appurtenant and adjacent to
            Parcel I (one), which is shown as "EUCA Balcony" on the Condominium Plan, for use as may be
25          permitted in the Declaration.
26 APN: 029-660-11-100

27

28
                                                       31                     Partial Final Judgment of Forfeiture
 1                                           EXHIBIT V
 2         Real Property Located at 7373 E. Clubhouse Drive, Unit 14, Scottsdale, Arizona
 3
         Unit 14, AMENDED AND RESTATED CONDOMINIUM PLAT OF THE BOULDERS
 4       CASITAS, according to Amended and Restated Condominium Declaration recorded in
         Document No. 2014-287000 and Plat recorded in Book 679 of Maps, Page 18, records of
 5       Maricopa County, Arizona and thereafter Affidavit of Correction recorded in Document No
         2004-490359;                    ·
 6                              ·
         TOGETHER WITH an undivided interest in the common elements as set forth in said
 7       Declaration and Plat and any Annexations thereto.
 8 APN: 216-33-865

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  32                   Partial Final Judgment of Forfeiture
 1                                             EXHIBIT W
 2                                 1619 Greenside Drive, Round Rock, Texas
 3        Lot 23, Block 1, of Teravista Section 15B, a subdivision in Williamson County, Texas,
          according to the map or plat thereof, recorded in Cabinet DD, Slide 18, Plat Records, Williamson
 4        County, Texas.
 5 Parcel Number: R487087

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     33                    Partial Final Judgment of Forfeiture
 1                                                EXHIBIT X
 2                                     140 Mason Circle, Concord, California
 3         Lot 18, Map of Subdivision 5994, filed January 6, 1982, Map Book 262, Page 8, Contra Costa
           County Records.
 4
           Excepting therefrom: the rights reserved in the deed from Marshall McKean, et ux recorded
 5         September 23, 1952, Book 1995 Official Records, Page 593, as follows:
 6         “All oil, gas, casinghead gasoline and other hydrocarbons and mineral substances in, on and
           under said land, or that may be produced, recovered or saved from said land with the right to
 7         enter on said property for the purposes of exploring, taking, removing, disposing, mining and
           operating for oil, gas and other hydrocarbon and mineral substances and all rights reasonably
 8         incident to such purposes.”
 9         The rights of entry thereunder were restricted to certain locations by agreement to restrict entry
           rights, recorded October 16, 1981, Book 10538 Official Records, Page 989, and as re-recorded
10         January 18, 1982, Book 10646 Official Records, Page 85.
11         Also excepting therefrom:
12         Mineral rights recorded in book 2032, page 551 of official records and mineral and access rights
           recorded in book 2165, page 26 of official records.
13
     APN: 159-070-031-4
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        34                     Partial Final Judgment of Forfeiture
 1                                              EXHIBIT Y
 2                                 4901 Park Road, Benicia, California
 3        The following described property in the city of Benicia County of Solano, State of California:
 4        New parcel A as shown on exhibit A Sub-parcel 1 (insight) on certificate of compliance lot line
          adjustment as evidenced by document recorded September 13, 2004 as Instrument No. 2004-
 5        128987 of official records being more particularly described as follows:
 6        Beginning at the most northeasterly corner of parcel 5-1A-1 as shown on the parcel map filed
          April 18, 1973 in Book 7 of parcel maps at Page 45, Solano County Records, and being the true
 7        point of beginning for "new parcel one" as shown on the lot line adjustment filed February 25,
          2004 as document no. 200400021070, Solano County Records; thence south 24° 05' 00" east,
 8        369.91 feet to the beginning of a curve concave to the west having a radius of 78 feet; thence
          southerly along the curve, 76.63 feet through a central angle of 56° 17' 17"; thence south 32° 12'
 9        17" west 462.49 feet; thence north 57° 47' 43" west 591 feet; thence north 32° 12' 17" east 48.67
          feet; thence north 39° 44' 26" east 122 feet; thence north 32° 12' 17" east 119.05 feet to the
10        beginning of a curve concave to the southeast having a radius of 493.34 feet; thence
          northeasterly along the curve 290.27 feet through a central angle of 33° 42' 43"; thence north 65°
11        55' 00" east 224.62 feet; thence south 24° 05'00" east 30 feet to the point of beginning.
12 APNs: 0080-060-360-01 and 0080-060-400-01

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      35                     Partial Final Judgment of Forfeiture
